DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: please define “N” as a natural number. 
Claim 11 is objected to because of the following informalities: on line 1, please delete: “second” before “impedance”.                                                                                                                       Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,128,499. Although the claims at issue are not identical, they are not patentably distinct from each other because they commonly claim the subject matters in bold type shown below. The instant application has a broader claim and is generic to all that is recited in claims 1-20 of patent. That is, claims 2-21 are anticipated by claims 1-20 of the patent. Dependent claims 3-11, 13-19 and 21 are not shown here. However, they are identical to claims 2-10, 12-18 and 20 of the patent. Therefore, claims 2-21 are rejected on the ground of nonstatutory double patenting.
Instant Application
U.S. Patent No. 11,128,499
Claim 2: A receiver comprising: 
      N analog samplers each coupled to a common node to sample a continuous-time signal conveyed at a symbol rate, thereby providing N series of analog samples each conveyed at a sample rate lower than the symbol rate; and for each of the N analog samplers: 
           a discrete-time amplifier coupled to an output of the analog sampler to amplify the respective series of analog samples, thereby providing an amplified series of analog samples; and 
           a quantizer coupled to an output of the discrete-time amplifier to quantize the respective amplified series of analog samples.
Claim 12: A method for quantizing a continuous-time signal, the method comprising: 
      periodically sampling the continuous-time signal responsive to phase-offset clock signals, thereby providing multiple series of analog samples; 
      amplifying each of the multiple series of analog samples to produce multiple amplified series of analog samples; and 
      quantizing each of the multiple amplified series of analog samples.
Claim 20: A receiver comprising: 
       differential analog samplers to sample a continuous-time signal conveyed at a symbol rate, thereby providing multiple series of analog samples, each of the multiple series of analog samples conveyed at a sample rate lower than the symbol rate; and 
     for each of the analog samplers, a discrete-time amplifier coupled to an output of the analog sampler to amplify the respective series of analog samples, thereby providing an amplified series of analog samples.
Claim 1: A receiver comprising: 
     a continuous-time equalizer to equalize a continuous-time signal conveyed at a symbol rate, thereby providing an equalized continuous-time signal at the symbol rate;   
      analog samplers each coupled to an output of the continuous-time equalizer, the analog samplers to sample the equalized continuous-time signal, thereby providing multiple series of analog samples, each of the multiple series of analog samples conveyed at a sample rate lower than the symbol rate; and 
          for each of the analog samplers: 
              a discrete-time variable-gain amplifier coupled to an output of the analog sampler to amplify the respective series of analog samples, thereby providing an amplified series of analog samples; and 
             a quantizer coupled to an output of the discrete-time variable-gain amplifier to quantize the respective amplified series of analog samples.
Clam 11: A method for quantizing a continuous-time signal conveyed at a symbol rate, the method comprising: 
       equalizing a continuous-time signal, conveyed at a symbol rate, to provide an equalized continuous-time signal at the symbol rate; 
       periodically sampling the equalized continuous-time signal responsive to phase-offset clock signals, thereby providing multiple series of analog samples; 
       amplifying each of the multiple series of analog samples to produces multiple amplified series of analog samples; and         
       quantizing each of the multiple amplified series of analog samples.
Claim 19: A receiver comprising: 
      a continuous-time equalizer to equalize a continuous-time signal conveyed at a symbol rate, thereby providing an equalized continuous-time signal at the symbol rate;    
      differential analog samplers each coupled to an output of the continuous-time equalizer, the differential analog samplers to sample the equalized continuous-time signal, thereby providing multiple series of analog samples, each of the multiple series of analog samples conveyed at a sample rate lower than the symbol rate; and 
       for each of the analog samplers, a discrete-time variable-gain amplifier coupled to an output of the analog sampler to amplify the respective series of analog samples, thereby providing an amplified series of analog samples.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20170346662 Beukema et al disclose CTE with sample interpolation. US 20100167685 Burke et al disclose discrete time receiver. US 2009/0115523 Akizuki et al disclose discrete time amplifier.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eva Y Puente whose telephone number is 571-272-3049.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                                                                                         August 19, 2022
/EVA Y PUENTE/                                                                                                                                                         Primary Examiner, Art Unit 2632